Citation Nr: 0512412	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-16 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, claimed as due to exposure to Agent Orange.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1965 to 
October 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the RO.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran's diabetes mellitus is not shown to have been 
present in service or for many years thereafter.  

3.  The veteran is not shown to have served in the Republic 
of Vietnam during the Vietnam era.  

4.  The currently demonstrated diabetes mellitus is not shown 
to have been due to any exposure to Agent Orange or other 
incident of the veteran's active service.  



CONCLUSION OF LAW

The veteran's disability manifested by diabetes mellitus is 
not due to disease or injury that was incurred in or 
aggravated by service; nor may it be presumed to have been 
incurred in service; nor may it be presumed to have been due 
to herbicide exposure therein.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined 
VA's duty to assist a veteran in the development of a claim.  

VCAA requires VA to notify claimants of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in December 2002, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
The letter gave notice of what evidence the veteran needed to 
submit and what VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The notice in this case was provided after the initial 
decision.  The Pelegrini Court, however, noted that it did 
not intend to void RO decisions made prior to proper VCAA 
notice.  It provided a remedy for delayed notice, which was a 
remand for the RO to provide the necessary notice, or for the 
Board to provide reasons and bases as to why the veteran was 
not prejudiced by the lack of notice.  Pelegrini v. Principi, 
at 120, 122-124.  The required VCAA notice was ultimately 
provided by the RO in the December 2002 letter.  

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.  

In the letter, the RO informed the veteran of the evidence he 
needed to submit.  The RO specifically requested that the 
veteran provide it with enough information about records to 
support his claim so that they could request them from the 
person or agency who has them.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal for service connection.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  


Pertinent Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection will be granted for diabetes if manifested 
to a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

The provisions of 38 U.S.C.A. § 1116(a) provide presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  

It also provides presumptive service connection on the basis 
of herbicide exposure for each additional disease that the 
Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).  

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).  

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of § 1116, if the credible evidence 
for the association is equal to or outweighs the credible 
evidence against the association.  38 U.S.C.A. § 1116(b)(3).   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.   


Analysis

The veteran has a current diagnosis of type II diabetes 
mellitus.  He claims service connection for his diabetes 
mellitus on the basis of exposure to Agent Orange (an 
herbicide) while stationed in the Republic of Vietnam.  

As proof of service in Vietnam, the veteran submitted his 
Form W-2 from 1967 which showed that he received combat zone 
exemption status for the months of June, August and September 
1967.  He also asserts that his Vietnam Service Medal is 
proof of Vietnam service. 

However, the service personnel records show that the veteran 
served in 11 months and 27 days in Thailand.  There is 
nothing in his records to suggest that he served anytime in 
or otherwise visited the Republic of Vietnam.  

The Board also notes that campaign ribbons, such as the 
Vietnam Service Medal, are awarded to personnel within the 
cited theater.  They cannot be used to rule in or rule out 
the veteran's claimed service in the Republic of Vietnam.  In 
this instance, it does not serve to establish his actual 
physical presence in the Republic of Vietnam.  

An inventory of herbicide operations provided by the 
Department of Defense indicates that herbicides were not used 
in Thailand during the time the veteran was on active duty 
there.  

Thus, the Board concludes that in the absence of evidence 
that the veteran served in the Republic of Vietnam or was 
otherwise exposed to Agent Orange, he is not entitled to 
service connection on a presumptive basis under 38 C.F.R. §§ 
3.307, 3.309.  

Service connection could nevertheless be established if the 
competent evidence showed that the veteran's diabetes 
mellitus was incurred in service on a direct basis, or was 
present to a compensable degree within one year of service.  
However, there is no medical evidence that the diabetes was 
incurred in service, and the record shows that the veteran 
was not diagnosed with diabetes until 1987, approximately 19 
years after service.  

The evidence of a nexus between the veteran's diabetes and 
his military service is limited to the veteran's own 
statements.  This evidence is not competent to establish the 
required nexus with service since laypersons, such as the 
veteran, are not qualified to render a medical diagnosis or 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.   



ORDER

Service connection for type II diabetes mellitus is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


